FILED
                            NOT FOR PUBLICATION                              OCT 5 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-10372

               Plaintiff - Appellee,             D.C. No. 1:07-cr-00058-LJO

  v.
                                                 MEMORANDUM *
JOSE ESQUIVEL MENDEZ, a.k.a.
Alberto Perez-Lopez,

               Defendant - Appellant.



                    Appeal from the United States District Court
                        for the Eastern District of California
                    Lawrence J. O’Neill, District Judge, Presiding

                           Submitted September 27, 2011 **

Before:        HAWKINS, SILVERMAN, and W. FLETCHER, Circuit Judges.

       Jose Esquivel Mendez appeals from his jury-trial conviction for various drug

offenses and avoidance of examination by immigration officers. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Esquivel Mendez contends that his trial counsel provided ineffective

assistance. Specifically, he contends that counsel failed to argue for the

admissibility of testimony under either Fed. R. Evid. 803(3) or Mutual Life Ins. Co.

v. Hillmon, 145 U.S. 285 (1892), and that counsel failed to “preserve” the

government’s plea offer or determine when it expired. We decline to review this

claim on direct appeal because there is neither a sufficiently developed record, nor

evidence of such obvious denial of adequate representation, to warrant departure

from the rule that claims of ineffective assistance are generally inappropriate on

direct appeal and should be raised in habeas corpus proceedings. See United States

v. McKenna, 327 F.3d 830, 845 (9th Cir. 2003).

      AFFIRMED.




                                          2                                    09-10372